MEMORANDUM OPINION
NIX, Presiding Judge:
Plaintiff in error, Jack McVicker, was charged by information in the County Court of Garfield County with the crime of Aggravated Assault and Battery. He was tried to the court, found guilty, and his punishment assessed at Thirty Days imprisonment and $150.00 fine and costs. From that judgment and sentence he has appealed to this Court.
This cause was lodged in this Court on November 7, 1967, and no briefs were ever filed. This cause was summarily submitted for opinion in accordance with Rules 6 and 9 of this Court. We have repeatedly held that where the defendant appeals from a judgment and sentence and no briefs are filed, this Court will examine the records only for fundamental error. If none appears of record, the judgment will be affirmed.
This Court has carefully examined the record and reviewed the testimony and find no fundamental error. The evidence is more than sufficient. There being no apparent error in the record, it is the opinion of this Court that the judgment and sentence be affirmed.
BUSSEY and BRETT, JJ., concur.